Citation Nr: 0429105	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee pain 
with possible osteoarthritis and meniscal tear.

2.  Entitlement to service connection for degenerative joint 
disease of C4-C7 with radiculopathy.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a compression fracture of T7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1948. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Nashville, Tennessee.  In November 2003, the 
veteran testified at a personal hearing held at the RO before 
the undersigned Veterans Law Judge; a transcript of that 
hearing has been associated with the claims file.

The issues of entitlement to service connection for 
degenerative joint disease of C4-C7 with radiculopathy and 
entitlement to a disability rating in excess of 10 percent 
for residuals of a compression fracture of T7 are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In a December 2002 statement, the veteran raised the issue of 
recognition of dependents for purposes of additional VA 
compensation.  This matter is referred to the RO.


FINDING OF FACT

On November 20, 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he did wish to pursue the issue of entitlement 
to service connection for right knee pain with possible 
osteoarthritis and meniscal tear.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran on the issue of entitlement to service connection for 
right knee pain with possible osteoarthritis and meniscal 
tear have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The veteran  has 
withdrawn the appeal on the issue of entitlement to service 
connection for right knee pain with possible osteoarthritis 
and meniscal tear, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on that issue and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection 
for right knee pain with possible osteoarthritis and meniscal 
tear is dismissed.






REMAND

January 1952 VA X-rays of the thoracic spine revealed very 
minimal hypertrophic changes of the dorsal "vertebra."  The 
report of the January 1952 VA examination contains a 
diagnosis of arthritis, mild hypertrophic spurs of the dorsal 
spine.  January 2003 VA X-rays of the thoracic spine showed 
very early degenerative changes.  Therefore, the issue of 
service connection for degenerative joint disease of the 
thoracic spine has been reasonably raised.  Norris v. West, 
12 Vet. App. 413, 420 (1999); Perry v. West, 12 Vet. App. 
365, 368 (1999).  Also, at the November 2003 hearing, the 
representative raised the issue of service connection for a 
lumbar spine disorder.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  These service connection issues are inextricably 
intertwined with the issue of an increased rating for 
residuals of a compression fracture of T7.  

Furthermore, the RO did not consider the service-connected 
residuals of a compression fracture of T7 under the new 
criteria for rating spine disorders.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43 (2004).

Additionally, because a May 1989 report of VA X-rays of the 
cervical and thoracic spines reveals a notation that there 
was cervical spine damage secondary to the in-service motor 
vehicle accident, a VA examination and medical opinion 
regarding the cervical spine disorder is necessary.  
38 C.F.R. § 3.159 (2004).

The veteran testified that he had been treated at VA medical 
centers in Murfreesboro and Nashville, Tennessee.  The last 
time the RO obtained VA treatment records was in April 2003.  
Therefore, additional records may be available.

Accordingly, this case is REMANDED for the following action:

1.  The AMC should obtain copies of up-
to-date treatment records of the veteran 
from the VA medical centers in 
Murfreesboro and Nashville, Tennessee, 
for the period from April 2003 to the 
present.

2.  The veteran should be scheduled for a 
comprehensive VA orthopedic examination 
to determine the nature and extent of his 
service-connected residuals of a 
compression fracture of T7 and the 
natures and etiologies of the cervical 
and lumbar spine disorders and any 
degenerative joint disease of the 
thoracic spine.  His entire claims folder 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
All necessary special studies or tests 
including X-rays, if indicated, are to be 
accomplished.  Range of motion testing 
for the thoracolumbar spine must be 
accomplished.

For the residuals of a compression 
fracture of T7, the examiner should 
address the evidence of pain, weakened 
movement, excess fatigability or 
incoordination, and determine the level 
of associated functional loss in light of 
38 C.F.R. § 4.40 (2004), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If feasible, these determinations should 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  For any 
cervical spine disorder, degenerative 
joint disease of the thoracic spine, and 
lumbar spine disorder, the examiner 
should opine on whether it is as least as 
likely as not that it is related to 
active service, including the motor 
vehicle accident in May 1948, and whether 
it is as least as likely as not that the 
residuals of a compression fracture of T7 
caused or aggravated such a disorder.

The examiner should also comment on any 
interference with employment that is 
caused by the service-connected residuals 
of a compression fracture of T7.

The rationale for all conclusions should 
be provided.

4.  The AMC should review the examination 
report.  If it is not responsive to the 
Board's instructions, it should be 
returned to the examiner as inadequate.

5.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

6.  Thereafter, the AMC should 
readjudicate the issues on appeal, with 
consideration of 38 C.F.R. §§ 3.321, 4.14, 
4.40, and 4.45 (2004), as applicable; 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
as applicable; and the new and old 
criteria for rating spine disorders.  The 
AMC should adjudicate the issues of 
service connection for degenerative joint 
disease of the thoracic spine and a lumbar 
spine disorder.  Any further development 
deemed necessary to these adjudications 
should be accomplished.

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



